DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status
Claims 1-6 and 9-10 remain cancelled. Claims 7-8 and 12-15 are previously presented. Claim 11 remains withdrawn. Claims 7-8 and 12-15 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson US Patent Application Publication No. 2017/0369922 (hereinafter referred to as Olsson) in view of Purkayastha US Patent Application Publication No. 2014/0017378 (hereinafter referred to as Purkayastha).
Regarding claim 7, Olsson teaches a steviol glycoside compound Steviol+7Glc (isomer 2) (Fig. 7B; [0107]) having 3 β-glucose moieties at C13 position and 4 β-glucose moieties at C19 of diterpene core. Steviol+7Glc as disclosed by Olsson differs from claim 7 formula (IV) in that one β-glucose moiety is linked to sugar molecule at a different position, i.e., Steviol+7Glc and claim 7 formula (IV) are positional isomers differing in the position of a glucose molecule. According to MPEP 2144.09 II, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). 
Olsson teaches that Steviol+7Glc obtained in his invention can be used to make food product, dietary supplements and sweetener composition ([0259]), and the instant disclosure teaches that steviol glycoside including formula (IV) may be used as a sweetener or flavor in a foodstuff and/or beverage (page 6, line 12-19; page 9, line 15). As such, Steviol+7Glc and formula (IV) are compounds that have very close structural similarities and similar properties. As stated in MPEP 2144.09 I.  Rejection based on close structural similarity is founded on the expectation that compounds similar in structure will have similar properties. A prima facie case of obviousness may be made 
Further, Purkayastha teaches that it is known that the undesired taste attributes can be substantially reduced or eliminated by the reaction of intermolecular transglycosylation of various enzymes, upon which the attachment of new carbohydrates at positions C13 and C19 of steviol glycosides takes place; with an increase in the number of glucose units in steviol glycoside molecules the sweetness intensity increases or decreases such that sweetness and flavor profile (taste) could be modified ([0013]; [0037]). Both Olsson and Purkayastha are directed to steviol glycosides that are transglycosylated. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have made the claimed compound through intermolecular transglycosylation to attach carbohydrate such as glucose at positions C13 and C19 of steviol glycosides so as to modify sweetness and flavor profile of the steviol glycoside. 
Regarding claim 8, modified Olsson further teaches that the steviol glycoside product is fermentatively produced ([0231]; [0057]).
Regarding claim 12, 
Regarding claims 13 and 15, modified Olsson teaches a foodstuff which comprises a steviol glycoside according to claim 7 ([0001]; [0262]).
Regarding claim 14, modified Olsson teaches a product comprising a steviol glycoside according to claim 7 in a sweetener composition or flavor composition ([0001]; [0259], “steviol glycoside and composition obtained by the method disclosed herein can used to make food product, dietary supplements and sweetener composition”).

Claims 7-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson US 2017/0362268 (hereinafter referred to as Carlson) in view of Purkayastha US Patent Application Publication No. 2014/0017378 (hereinafter referred to as Purkayastha).

Regarding claim 7, Carlson teaches a steviol glycoside compound 4 ([0011]) having 3 β-glucose moieties at C13 position and 4 β-glucose moieties at C19 of diterpene core. Compound 4 as disclosed by Carlson differs from claim 7 formula (IV) in that one β-glucose moiety is linked to sugar molecule at a different position, i.e., compound 4 and claim 7 formula (IV) are positional isomers differing in the position of a glucose molecule. According to MPEP 2144.09 II, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In prima facie obvious).
Carlson teaches that compound 4 can be used to enhance sweetness to a composition suitable for oral ingestion or oral use such as beverages, foodstuff, confections, etc. ([0014]), and the instant disclosure teaches that steviol glycoside including formula (IV) may be used as a sweetener or flavor in a foodstuff and/or beverage (page 6, line 12-19; page 9, line 15). As such, compound 4 and formula (IV) are compounds that have very close structural similarities and similar properties. As stated in MPEP 2144.09 I.  Rejection based on close structural similarity is founded on the expectation that compounds similar in structure will have similar properties. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Purkayastha teaches that it is known that the undesired taste attributes can be substantially reduced or eliminated by the reaction of intermolecular transglycosylation of various enzymes, upon which the attachment of new carbohydrates at positions C13 and C19 of steviol glycosides takes place; with an increase in the number of glucose units in steviol glycoside molecules the sweetness intensity increases or decreases such that sweetness and flavor profile (taste) could be modified ([0013]; [0037]). Both Carlson and Purkayastha are directed to steviol glycosides that are transglycosylated. It would have been obvious to one of ordinary skill in the art before the effective filling 
Regarding claim 8, modified Carlson teaches that the steviol glycoside compound 4 is fermentatively produced ([0035]).
Regarding claim 12, modified Carlson teaches a composition comprising a steviol glucoside according to claim 7 (e.g., compound 4) and one or more different steviol glycoside such as rebaudioside M and/or rebaudioside D ([0014]).
Regarding claims 13 and 15, modified Carlson teaches a foodstuff or beverage which comprises a steviol glycoside according to claim 7 (e.g., compound 4) ([0014]).
Regarding claim 14, modified Carlson teaches a product comprising a steviol glycoside according to claim 7 (e.g., compound 4) in a sweetener composition or flavor composition ([0014]).

Response to Declaration and Arguments
The declaration under 37 CFR 1.132 filed 01/27/2020 is insufficient to overcome the rejection of claims 7-8 and 12-15 based upon the 35 USC 103 as set forth in the last Office action. Further, applicant's arguments filed 01/27/2121 have been fully considered but they are not persuasive.
Applicant argues on para. 16-37 of the declaration that Olsson or Carlson does not teach the claimed steviol glycoside. In particular, Applicant asserts that a skilled artisan would not be motivated to modify the compound of Olsson or Carlson to arrive 
Those arguments are not persuasive. As enumerated in the previous and instant office actions, the compound of Olsson or Carlson and the compound as claimed are positional isomers differing in the position of a glucose molecule. According to MPEP 2144.09 II, compounds which are position isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.  Further, it appears the compound of Olsson or Carlson and the compound recited in the claim have similar utility (e.g., both are used as sweetener). According to MPEP 2144.09 I., rejection based on close structural similarity is founded on the expectation that compounds similar in structure will have similar properties. A prima facie
For the forgoing reasons enumerated above, applicant’s arguments on pages 4-12 of the Remarks regarding Olsson and Carlson are not persuasive.
Applicant argues on para. 38-49 of the declaration that Purkayastha discourages adding glucose to steviol glycoside because attachment does not increase sweetness despite further addition of glucose, that Purkayastha does not provide sufficient guidance to create the claimed compound, that the changes to the glucose of a steviol glycoside are unpredictable, and that the CGTase as disclosed by Purkayastha creates exclusively alpha 1-4 glycosidic bond thus not being able to obtain the claimed steviol glycoside.
Those arguments are not persuasive. Purkayastha teaches that the undesired taste attributes can be substantially reduced or eliminated by the reaction of intermolecular transglycosylation of various enzymes, upon which the attachment of new carbohydrates at positions C13 and C19 of steviol glycosides takes place; with an increase in the number of glucose units in steviol glycoside molecules the sweetness intensity increases or decreases such that sweetness and flavor profile (taste) could be modified ([0013]; [0037]). It does not appear Purkayastha is discouraging adding glucose because the purpose of adding additional glucose is not to further increase sweetness but to modify sweetness and flavor profile. Additionally, a skilled artisan would have been motivated to choose different transglycosylation enzymes to modify steviol glycoside where Purkayastha teaches “the reaction of intermolecular transglycosylation of various enzymes, upon which the attachment of new carbohydrates at positions C13 and C19 of steviol glycosides takes place”. As such, Purkayastha provides sufficient amount of guidance.  Further, it does not matter the art 
For the forgoing reasons enumerated above, applicant’s arguments on pages 12-14 of the Remarks regarding Purkayastha and the modification of Olsson or Carlson with Purkayastha are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.L./Examiner, Art Unit 1793         

/Nikki H. Dees/Primary Examiner, Art Unit 1791